                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS



SAMUEL LLAMAS,

                            Petitioner,

          v.                                    CASE NO. 19-3180-SAC

SHANNON MEYER,

                            Respondent.


                         MEMORANDUM AND ORDER

     This matter is before the Court on respondent’s motion for an

extension of time to file the Answer and Return. The Court finds good

cause is shown for the extension and grants the motion.

     IT IS, THEREFORE, BY THE COURT ORDERED respondent’s motion for

extension of time (Doc. 7) is granted, and the time is extended to

and including January 15, 2020.

     IT IS SO ORDERED.

     DATED:    This 11th day of December, 2019, at Topeka, Kansas.


                                S/ Sam A. Crow
                                SAM A. CROW
                                U.S. Senior District Judge
